Exhibit 10.3

Form of Agreement for Employee (with Change in Control Provision)

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) is entered into by and between
ExactTarget, Inc., a Delaware corporation (“Company”), and [            ], an
employee of the Company (“Employee”), as of [            ] (“Grant Date”).

Background

Pursuant to the terms of the ExactTarget, Inc. 2008 Equity Incentive Plan
(“Equity Incentive Plan”), the Company granted shares of restricted stock to the
Employee on the Grant Date. Such grant is subject to the terms and conditions
set out in this Agreement and the Equity Incentive Plan (“Plan”). For purposes
of this Agreement, capitalized terms shall have the meanings specified herein,
or if not specified herein, as specified in the Plan.

In consideration of the premises, the Company and the Employee agree as follows:

Agreement

1. Grant. On the Grant Date, the Company granted to the Employee [            ]
whole shares of its common stock, which shares (“Restricted Shares”) shall be
subject to the terms, conditions, and restrictions specified in this Agreement
and the Plan. The per-Share fair market value of the Shares on the Grant Date
(disregarding restrictions imposed by this Agreement and/or the Plan that lapse
upon the Employee’s interest becoming vested) (“Value”) was [ $             ].

2. Closing. The transfer of the Restricted Shares (“Closing”) shall occur
simultaneously with the execution of this Agreement. Concurrently with the
execution of this Agreement, (i) the Company shall cause its transfer agent to
register the Restricted Shares in the Employee’s name with the Direct
Registration System (“DRS”), and (ii) the Employee shall deliver to the Company
a duly executed (A) stock power, endorsed in blank, relating to the Restricted
Shares, and (B) a duly signed election under Internal Revenue Code Section 83(b)
with respect to the grant of the Restricted Shares, provided that the Employee
intends to make such an election at the Closing.

3. Custody. The Employee understands that, although the Restricted Shares shall
be registered in the Employee’s name, all such Registered Shares remain subject
to forfeiture pursuant to paragraph 6 of this Agreement. The Company is hereby
authorized to effectuate the transfer into its name of all Restricted Shares
that are forfeited to the Company pursuant to paragraph 6 of this Agreement.
Following the vesting of all Restricted Shares subject to this Agreement, the
Company shall cause its transfer agent to remove the restrictions on those
Restricted Shares.

4. Nontransferability of Restricted Shares. Until such time as the Restricted
Shares become vested, the Employee shall not have any right to sell, transfer,
pledge, hypothecate, or otherwise dispose of the Restricted Shares. The Employee
represents and warrants to the Company that he shall not sell, transfer, pledge,
hypothecate, or otherwise dispose of the Restricted Shares in violation of
applicable securities laws or the provisions of this Agreement. Except as
expressly provided in this Agreement, all non-vested Restricted Shares shall be
forfeited upon the Employee’s Separation from Service.

5. Vesting. The Employee’s interest in the Restricted Shares shall vest and
become nonforfeitable on [            ], provided that the Employee has not
Separated from Service before such date. [Notwithstanding the preceding
sentence, the Employee’s interest in the Restricted Shares not previously vested
or forfeited shall become 100% vested upon the occurrence of a Change in
Control. For purposes of the preceding sentence, a “Change in Control” means
(i) the Company’s consummation of a merger,



--------------------------------------------------------------------------------

consolidation, reorganization, or similar business transaction, unless
immediately after such transaction, more than 50% of the outstanding voting
power of the surviving or resulting entity is held by persons who were
shareholders of the Company immediately before the transaction; or (ii) the
Company’s consummation of a sale of all or substantially all of its assets.]

6. Forfeiture. If the Employee should Separate from Service for any reason
before becoming 100% vested in the Restricted Shares, the Restricted Shares
shall not vest, and the Employee’s interest in the Restricted Shares shall be
immediately forfeited (effective as of the date of such Separation from
Service).

7. Voting and Other Rights. The Employee shall have all of the rights and status
as a stockholder of the Company with respect to the Restricted Shares, including
the right to vote any and all Restricted Shares and to receive dividends or
other distributions thereon, regardless of whether such Restricted Shares are
vested, until the earlier of the date on which such Restricted Shares shall be
forfeited as provided herein or the date on which the Employee ceases to own
such shares. The Employee understands that the grant of Restricted Shares to him
under this Agreement does not confer upon him any right to continue as an
employee of the Company.

8. Investment Representations. The Employee represents and warrants to the
Company that he is acquiring the Restricted Shares for his own account for
investment and not with a view to or for resale in connection with any
distribution of the Restricted Shares and that he has no present intention of
distributing or reselling the Restricted Shares. The Employee acknowledges that
the DRS statement evidencing ownership of the Restricted Shares shall include
appropriate restrictions on transfer.

9. Market Lock-Out. The Employee agrees that, in connection with any
underwritten public offering by the Company of its equity securities pursuant to
an effective registration statement filed under the Securities Act of 1933, as
amended, he will not sell, make any short sale of, loan, hypothecate, pledge,
grant any option for the repurchase of, or otherwise dispose of or transfer for
value or otherwise agree to engage in any of the foregoing transactions with
respect to any Restricted Shares without the prior written consent of the
Company or its underwriters, for such period of time from and after the
effective date of such registration statement as may be requested by the Company
or such underwriters.

10. Adjustments for Changes in Capitalization of the Company. In the event of
any change in the outstanding shares of common stock of the Company prior to the
lapsing of the restrictions associated with the Restricted Shares by reason of
any reorganization, recapitalization, stock split, stock dividend, combination
or exchange of shares, merger, consolidation, or any change in the corporate
structure of the Company or in the shares of common stock, the number and class
of the Restricted Shares shall be appropriately adjusted by the Company, in its
sole discretion, whose determination shall be conclusive.

11. Securities Laws. The Employee understands that applicable securities laws
may restrict the right of the Employee to dispose of any Restricted Shares that
the Employee may acquire hereunder and govern the manner in which such
Restricted Shares may be sold. The Employee shall not offer, sell or otherwise
dispose of any of the Restricted Shares in any manner that would (a) require the
Company to file any registration statement with the Securities Exchange
Commission (the “SEC”), (b) require the Company to amend or supplement any
registration statement that the Company may at any time have on file with the
SEC, or (c) violate the 1933 Act or any other state or federal law.

12. Withholding Taxes. If the grant or other transfer of the Restricted Shares,
or the vesting of the Restricted Shares, results in taxable compensation income
to the Employee, and the Company determines that it is required to withhold
taxes with respect to such compensation, the Employee agrees to make direct
payment of the applicable taxes to the Company.

 

- 2 -



--------------------------------------------------------------------------------

13. Integration. This Agreement supersedes any and all prior and/or
contemporaneous agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof. Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.

14. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor of the Company and any successors, assigns, or estate of the
Employee, including his executors, administrators, and trustees.

15. Amendment. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is in writing and
signed by the party against whom such modification, waiver, or discharge is
sought to be enforced.

16. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Indiana, without giving effect to the
principles of conflict of laws of such State.

17. Binding Agreement. By signing below, the Company and the Employee agree to
be bound by the terms and conditions of this Agreement.

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement,
effective on the date specified in the first paragraph hereof.

 

    EXACTTARGET, INC.       By:     (Written signature)       Scott Dorsey,
President and Chief Executive Officer         (Printed signature)      

 

- 3 -